Title: To Thomas Jefferson from Samuel Harrison, 12 February 1806
From: Harrison, Samuel
To: Jefferson, Thomas


                        
                            Feby. 12th. 1806
                        
                        Philanthropist, Illustrious Sage;
                        The Pride and Glory of our Age;
                        An Audience grant I pray.
                        Vermont Sam Harrison has come
                        From Chittenden to Washington
                        To Visit the Great Jefferson:
                        A lengthy tedious way—
                    